155 S.W.3d 772 (2005)
STATE of Missouri, Respondent,
v.
James J. CODY, Appellant.
No. ED 83908.
Missouri Court of Appeals, Eastern District, Division One.
January 11, 2005.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Deborah Daniels, Evan Joseph Buchheim, Co-Counsel, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
James J. Cody (Appellant) appeals from the trial court's judgment entered upon a jury verdict convicting Appellant of forcible rape, forcible sodomy, kidnapping, sexual abuse, attempted forcible rape, felonious restraint, and first-degree robbery. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err or abuse its discretion, and its judgment was supported by sufficient evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).